EXHIBIT MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K of Skye International, Inc. of our report dated February 26, 2009 on our audit of the consolidated financial statements of Skye International, Inc. as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada March 25, 6490 West Desert Inn Road,
